In re Gant, Cornelious; — Plaintiff(s); Applying for Supervisory and/or Remedial Writs; Parish of St. Mary 16th Judicial District Court Div. “A” Number 118-010; to the Court of Appeal, First Circuit, Number KW90 1839.
Granted. The portion of relator’s sentence which provides for a jail term in the event of default of payment of a fine is vacated. An indigent person may not be incarcerated because he is unable to pay a fine which is part of his sentence. Bearden v. Georgia, 461 U.S. 660, 103 S.Ct. 2064, 76 L.Ed.2d 221 (1983). However, we note that La.C.Cr.P. art. 886 permits the state to enforce collection of the fine in the same manner as a money judgment in a civil case. State v. Conley, 570 So.2d 1161 (La.1990).
HALL, J., dissents.